


Exhibit 10.5

 

Loan No. 0426195000

 

FOURTH AMENDMENT TO
REVOLVING LINE OF CREDIT LOAN AGREEMENT

 

This Fourth Amendment to Revolving Line of Credit Loan Agreement (this
“Amendment”) is entered into by and between American AgCredit, FLCA (“Lender”)
and Maui Land & Pineapple Company, Inc., a Hawaii corporation (“Borrower”), to
be effective as of December 31, 2008 (the “Effective Date”).

 

RECITALS

 


A.           BORROWER AND LENDER ARE PARTIES TO A REVOLVING LINE OF CREDIT LOAN
AGREEMENT DATED SEPTEMBER 1, 2005 AND AMENDED BY A FIRST AMENDMENT DATED AS OF
DECEMBER 4, 2006, A SECOND AMENDMENT DATED AS OF SEPTEMBER 30, 2008, AND A THIRD
AMENDMENT DATED AS OF DECEMBER 31, 2008 (AS IT MAY BE FURTHER AMENDED, RESTATED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, THE “CREDIT AGREEMENT”). 
(CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED IN THIS AMENDMENT SHALL HAVE
THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT.)


 


B.             BORROWER HAS REQUESTED THAT LENDER AGREE TO MODIFY CERTAIN TERMS
OF THE CREDIT AGREEMENT.  LENDER IS WILLING TO DO SO ON THE TERMS AND CONDITIONS
SET FORTH IN THIS AMENDMENT.


 

Accordingly the parties agree as follows:

 


1.                                       CONDITIONS PRECEDENT.  THE MODIFICATION
PROVIDED FOR HEREIN IS HEREBY GRANTED PROVIDED THAT THE FOLLOWING CONDITIONS
PRECEDENT ARE SATISFIED BY A DATE ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION:


 


1.1           LENDER SHALL HAVE RECEIVED ONE OR MORE COUNTERPARTS OF THIS
AMENDMENT DULY EXECUTED AND DELIVERED BY BORROWER AND EACH GUARANTOR.


 


1.2           ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT
AGREEMENT SHALL CONTINUE TO BE TRUE AND CORRECT AND REMAIN IN FULL FORCE AND
EFFECT AS OF THE DATE OF THIS AMENDMENT.


 


1.3           BORROWER SHALL HAVE PAID TO LENDER A FEE (THE “AMENDMENT FEE”) IN
THE AMOUNT OF $50,000.  THE AMENDMENT FEE SHALL BE CONSIDERED FULLY EARNED AND
NON-REFUNDABLE UPON ITS RECEIPT BY LENDER AND NO PORTION THEREOF SHALL BE
REFUNDABLE TO BORROWER UNDER ANY CIRCUMSTANCES.


 


2.                                       AMENDMENTS.  PROVIDED THAT THE
CONDITIONS SPECIFIED IN SECTION 1 OF THIS AMENDMENT HAVE BEEN SATISFIED, THE
CREDIT AGREEMENT SHALL BE MODIFIED AND AMENDED AS FOLLOWS:


 


2.1           CHANGE IN MATURITY DATE.  THE MATURITY DATE IS HEREBY CHANGED TO
MARCH 13, 2010.  ANY EXTENSION BEYOND SUCH DATE SHALL BE IN LENDER’S SOLE AND
ABSOLUTE DISCRETION.


 


2.2           LIQUIDITY.  BORROWER SHALL MAINTAIN, AS OF THE END OF EACH FISCAL
QUARTER, LIQUIDITY OF NOT LESS THAN $10,000,000.  AS USED HEREIN, “LIQUIDITY”
MEANS THE SUM OF (I) CASH, (II) CASH EQUIVALENTS, (III) PUBLICLY TRADED AND
PUBLICLY QUOTED MARKETABLE SECURITIES ACCEPTABLE TO LENDER IN ITS REASONABLE
DISCRETION, (IV) UNDISBURSED COMMITMENT UNDER SECURED LINES OF CREDIT AVAILABLE
TO BORROWER INCLUDING, WITHOUT LIMITATION, THE LOAN, AND (V) THE AMOUNT, IF ANY,
NOT TO EXCEED $2,000,000, BY WHICH ACCOUNTS RECEIVABLE OF THE BORROWER EXCEED
ACCOUNTS PAYABLE OF THE BORROWER, NET, IN CONNECTION WITH ANY OF THE FOREGOING,
OF ANY ENCUMBRANCE, SETOFF OR CLAIM AND MINUS ANY UNSECURED INDEBTEDNESS OF
BORROWER.

 

1

--------------------------------------------------------------------------------


 


2.3           TRANSFER OF ASSETS.  SECTION 12(B) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS: “TRANSFER OF ASSETS. 
SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY OF ITS ASSETS, OR CAUSE OR
PERMIT ANY SUBSIDIARY TO SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY OF
ITS ASSETS, EXCEPT: (I) INVENTORY IN THE ORDINARY COURSE OF BORROWER’S OR ANY
SUBSIDIARY’S BUSINESS; (II) OBSOLETE OR WORN OUT PROPERTY, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BORROWER’S OR ANY SUBSIDIARY’S
BUSINESS; AND (III) AS APPROVED BY LENDER IN WRITING PRIOR TO THE SALE,
TRANSFER, LEASE OR OTHER DISPOSITION OF SUCH ASSETS.”


 


2.4           RESTRICTED PAYMENTS.  SECTION 12(G) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS: “RESTRICTED PAYMENTS. 
BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DECLARE OR
MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT OR INCUR ANY OBLIGATION
(CONTINGENT OR OTHERWISE) TO DO SO.”


 


2.5           MINIMUM NET WORTH COVENANT NOT TO APPLY DURING 2009.  THE MINIMUM
NET WORTH COVENANT SET FORTH IN SECTION 12(I)(1) SHALL NOT APPLY TO ANY FISCAL
QUARTER IN 2009, BUT SHALL AGAIN BECOME APPLICABLE ON THE FISCAL QUARTER ENDING
MARCH 31, 2010, IF LENDER IN ITS SOLE DISCRETION CONSENTS TO AN EXTENSION OF THE
MATURITY DATE.


 


2.6           FUNDED DEBT TO CAPITALIZATION COVENANT NOT TO APPLY DURING 2009. 
THE FUNDED DEBT TO CAPITALIZATION COVENANT SET FORTH IN SECTION 12(I)(2) SHALL
NOT APPLY TO ANY FISCAL QUARTER IN 2009, BUT SHALL AGAIN BECOME APPLICABLE ON
THE FISCAL QUARTER ENDING MARCH 31, 2010, IF LENDER IN ITS SOLE DISCRETION
CONSENTS TO AN EXTENSION OF THE MATURITY DATE.


 


2.7           INTEREST COVERAGE RATIO COVENANT NOT TO APPLY AS OF DECEMBER 31,
2009; AMENDMENT AND RESTATEMENT OF COVENANT.  THE INTEREST COVERAGE RATIO
COVENANT SET FORTH IN SECTION 12(I)(3) SHALL NOT APPLY FOR THE FISCAL YEAR
ENDING DECEMBER 31, 2009.  THIS COVENANT SHALL APPLY FOR THE FISCAL YEAR ENDING
ON DECEMBER 31, 2010 AND EACH FISCAL YEAR THEREAFTER IN THE AMOUNTS SET FORTH IN
THE CREDIT AGREEMENT, IF LENDER IN ITS SOLE DISCRETION CONSENTS TO AN EXTENSION
OF THE MATURITY DATE.


 


2.8           INDEBTEDNESS.  SECTION 12(J) OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:  “INDEBTEDNESS FOR BORROWED
MONEY.  INCUR ANY INDEBTEDNESS FOR BORROWED MONEY, EXCEPT FOR INDEBTEDNESS FOR
BORROWED MONEY DISCLOSED ON THE CONSOLIDATED BALANCE SHEET OF BORROWER AND ITS
SUBSIDIARIES DATED AS OF DECEMBER 31, 2008, PROVIDED, HOWEVER, THAT
(I) INDEBTEDNESS FOR BORROWED MONEY INCURRED IN CONNECTION WITH LEASES OF RESORT
OPERATIONS EQUIPMENT (INCLUDING, WITHOUT LIMITATION, GOLF CARTS) IN AN AMOUNT
NOT TO EXCEED $750,000 AND (II) AN INCREASE IN THE AMOUNT OF INDEBTEDNESS
ATTRIBUTABLE TO THE CONVERTIBLE DEBT OF BORROWER ARISING SOLELY FROM THE
RECALCULATION OF THE AMOUNT OF SUCH DEBT UNDER GAAP BASED ON A CHANGE IN THE
STOCK PRICE OF SHARES OF BORROWER (AND NOT AS A RESULT OF THE ISSUANCE OF NEW
DEBT) SHALL NOT BE CONSIDERED AN INCURRENCE OF INDEBTEDNESS FOR BORROWED MONEY
HEREUNDER.”


 


3.                                       REPRESENTATIONS AND WARRANTIES OF
BORROWER.  BORROWER REPRESENTS, WARRANTS AND COVENANTS TO LENDER THAT:


 


3.1           BORROWER KNOWS OF NO DEFAULT OR EVENT OF DEFAULT UNDER THE TERMS
AND CONDITIONS OF THE LOAN DOCUMENTS.


 


3.2           THIS AMENDMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF BORROWER, ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAWS OR EQUITABLE PRINCIPLES RELATING TO OR LIMITING
CREDITORS’ RIGHTS GENERALLY.

 

2

--------------------------------------------------------------------------------


 


3.3           THE REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN
SECTION 10 OF THE CREDIT AGREEMENT ARE CORRECT IN ALL MATERIAL RESPECTS AS
THOUGH MADE ON AND AS OF THE DATE OF THIS AMENDMENT (PROVIDED, IF A
REPRESENTATION OR WARRANTY WAS MADE AS OF A SPECIFIC DATE, SUCH REPRESENTATION
OR WARRANTY WAS TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE MADE).


 


3.4           EXCEPT AS DISCLOSED TO LENDER IN DRAFT FINANCIAL STATEMENTS
PROVIDED FOR THE PERIOD ENDING DECEMBER 31, 2008, SINCE THE DATE OF THE LAST
FINANCIAL STATEMENTS DELIVERED BY BORROWER TO LENDER, THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE IN THE BUSINESS, ASSETS, LIABILITIES (ACTUAL OR CONTINGENT),
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF BORROWER AND ITS
SUBSIDIARIES TAKEN AS A WHOLE OR IN THE FACTS AND INFORMATION REGARDING SUCH
ENTITIES AS REPRESENTED TO LENDER TO DATE.


 


3.5           THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS PENDING
OR TO BORROWER’S KNOWLEDGE, THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY THAT PURPORT (X) TO MATERIALLY AND ADVERSELY AFFECT
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (Y) TO AFFECT ANY TRANSACTION
CONTEMPLATED HEREBY OR THE ABILITY OF BORROWER TO PERFORM ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS.


 


3.6           BORROWER IS IN MATERIAL COMPLIANCE WITH ALL LAWS, INCLUDING
SATISFACTION OF ALL TAX OBLIGATIONS PRIOR TO DELINQUENCY.


 


3.7           BORROWER IS IN COMPLIANCE WITH ALL INSURANCE REQUIREMENTS IMPOSED
UPON BORROWER UNDER THE LOAN DOCUMENTS.


 


3.8           BORROWER IS IN COMPLIANCE WITH THE NEGATIVE COVENANTS SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AS AMENDED HEREIN.


 


4.                                       REPRESENTATIONS AND WARRANTIES OF
GUARANTORS.  EACH GUARANTOR BY ITS SIGNATURE BELOW REPRESENTS, WARRANTS AND
COVENANTS TO LENDER THAT:


 


4.1           SUCH GUARANTOR KNOWS OF NO DEFAULT OR EVENT OF DEFAULT UNDER THE
TERMS AND CONDITIONS OF THE LOAN DOCUMENTS.


 


4.2           THIS AMENDMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF SUCH GUARANTOR, ENFORCEABLE AGAINST SUCH GUARANTOR IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS OR EQUITABLE PRINCIPLES RELATING TO
OR LIMITING CREDITORS’ RIGHTS GENERALLY.


 


4.3           SINCE THE DATE OF THE LAST FINANCIAL STATEMENTS DELIVERED BY
BORROWER TO LENDER, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS,
ASSETS, LIABILITIES (ACTUAL OR CONTINGENT), OPERATIONS, CONDITION (FINANCIAL OR
OTHERWISE) OR PROSPECTS OF SUCH GUARANTOR TAKEN AS A WHOLE OR IN THE FACTS AND
INFORMATION REGARDING SUCH GUARANTOR AS REPRESENTED TO LENDER TO DATE.


 


4.4           THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS PENDING
OR TO BORROWER’S KNOWLEDGE, THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY THAT PURPORT (X) TO MATERIALLY AND ADVERSELY AFFECT SUCH
GUARANTOR, OR (Y) TO AFFECT ANY TRANSACTION CONTEMPLATED HEREBY OR THE ABILITY
OF GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


4.5           SUCH GUARANTOR IS IN MATERIAL COMPLIANCE WITH ALL LAWS, INCLUDING
SATISFACTION OF ALL TAX OBLIGATIONS PRIOR TO DELINQUENCY.

 

3

--------------------------------------------------------------------------------


 


5.             CONTINUING VALIDITY.  EXCEPT AS EXPRESSLY MODIFIED OR CHANGED BY
THIS AMENDMENT, THE TERMS OF THE CREDIT AGREEMENT, THE NOTE AND ALL OTHER
RELATED LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT. CONSENT BY
LENDER TO THE CHANGES DESCRIBED HEREIN DOES NOT WAIVE LENDER’S RIGHT TO STRICT
PERFORMANCE OF THE TERMS AND CONDITIONS CONTAINED IN THE CREDIT AGREEMENT, THE
NOTE AND ALL OTHER LOAN AND SECURITY DOCUMENTS AS AMENDED, NOR OBLIGATE LENDER
TO MAKE FUTURE CHANGES IN TERMS. NOTHING IN THIS AMENDMENT WILL CONSTITUTE A
SATISFACTION OF THE INDEBTEDNESS REPRESENTED BY THE NOTE.


 


6.             RELEASE.  BORROWER HEREBY RELEASES, REMISES, ACQUITS AND FOREVER
DISCHARGES LENDER AND ITS EMPLOYEES, AGENTS, REPRESENTATIVES, CONSULTANTS,
ATTORNEYS, FIDUCIARIES, OFFICERS, DIRECTORS, PARTNERS, PREDECESSORS, SUCCESSORS
AND ASSIGNS, SUBSIDIARY CORPORATIONS, PARENT CORPORATIONS, AND RELATED CORPORATE
DIVISIONS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ANY AND ALL ACTIONS AND
CAUSES OF ACTION, JUDGMENTS, EXECUTIONS, SUITS, DEBTS, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, DAMAGES AND EXPENSES OF ANY AND EVERY CHARACTER, KNOWN
OR UNKNOWN, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY, OF WHATSOEVER KIND OR
NATURE, FOR OR BECAUSE OF ANY MATTER OR THINGS DONE, OMITTED OR SUFFERED TO BE
DONE BY ANY OF THE RELEASED PARTIES PRIOR TO AND INCLUDING THE DATE OF DELIVERY
HEREOF, AND IN ANY WAY DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY
CONNECTED TO THE CREDIT AGREEMENT (COLLECTIVELY, THE “RELEASED MATTERS”). 
BORROWER ACKNOWLEDGES THAT THE AGREEMENTS IN THIS SECTION ARE INTENDED TO BE IN
FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN
CONNECTION WITH THE RELEASED MATTERS.


 

Without limiting the generality of the foregoing, Borrower hereby waives the
provisions of any statute that prevents a general release from extending to
claims unknown by the releasing party, including Section 1542 of the California
Civil Code which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and Borrower may hereafter discover
facts in addition to or different from those which Borrower presently knows or
believes to be true, but that it is the intention of Borrower to hereby fully,
finally and forever settle and release all matters, disputes and differences,
known or unknown, suspected or unsuspected; accordingly, if Borrower should
subsequently discover that any fact that Borrower relied upon in delivering this
release was untrue, or that any understanding of the facts was incorrect,
Borrower shall not be entitled to set aside this release by reason thereof,
regardless of any claim of mistake of fact or law or any other circumstances
whatsoever.  Borrower acknowledges that Borrower is not relying upon and has not
relied upon any representation or statement made by Lender with respect to the
facts underlying this release or with regard to Borrower’s rights or asserted
rights.

 

This release may be pleaded as a full and complete defense and/ or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release. 
Borrower acknowledges that the release contained herein constitutes a material
inducement to Lender to enter into this Amendment and that Lender would not have
done so but for Lender’s expectation that such release is valid and enforceable
in all events.

 

4

--------------------------------------------------------------------------------


 


7.             ENFORCEABILITY.  BORROWER REPRESENTS, WARRANTS AND ACKNOWLEDGES
THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL REGARDING
THE LEGAL EFFECTS OF THIS AMENDMENT, AND THAT IT IS EXECUTING THIS AMENDMENT OF
ITS OWN FREE WILL AND ACCORD, FOR THE PURPOSES AND CONSIDERATIONS SET FORTH
HEREIN.  BORROWER HEREBY ACKNOWLEDGES THAT THIS AMENDMENT IS BINDING AND
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, OR SIMILAR LAWS RELATING TO
THE ENFORCEMENT OF CREDITOR’S RIGHTS GENERALLY AND BY GENERAL EQUITABLE
PRINCIPLES.  ANY LAW OR REGULATION THAT PROVIDES THAT THE LANGUAGE OF A CONTRACT
SHALL BE CONSTRUED AGAINST THE DRAFTER SHALL NOT APPLY TO THIS AMENDMENT.


 


8.             MISCELLANEOUS.


 


8.1           BORROWER ACKNOWLEDGES AND AGREES THAT THE EXECUTION AND DELIVERY
BY THE LENDER OF THIS AMENDMENT SHALL NOT BE DEEMED TO CREATE A COURSE OF
DEALING OR AN OBLIGATION TO EXECUTE SIMILAR AMENDMENTS OR SUBSTITUTIONS OF
COLLATERAL UNDER THE SAME OR SIMILAR CIRCUMSTANCES IN THE FUTURE.


 


8.2           THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE BORROWER, AND LENDER AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


8.3           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA.


 


8.4           THIS AMENDMENT CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES HERETO
WITH REFERENCE TO THE MATTERS DISCUSSED HEREIN.


 


8.5           IF ANY TERM OR PROVISION OF THIS AMENDMENT SHALL BE DEEMED
PROHIBITED OR INVALID UNDER ANY APPLICABLE LAW, SUCH PROVISION SHALL BE
INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS OF THIS AMENDMENT, THE
CREDIT AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENTS OR RELATED DOCUMENTS.


 


8.6           THIS AMENDMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THE MANUAL SIGNATURE OF ANY PARTY
HERETO THAT IS TRANSMITTED TO ANY OTHER PARTY OR ITS COUNSEL BY FACSIMILE OR
ELECTRONIC TRANSMISSION SHALL BE DEEMED FOR ALL PURPOSES TO BE AN ORIGINAL
SIGNATURE.

 

5

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AMENDMENT ON THE DATE FIRST
ABOVE WRITTEN.


 

THE UNDERSIGNED AGREE TO ALL THE TERMS AND CONDITIONS SET FORTH ABOVE.

 

 

BORROWER:

 

MAUI LAND & PINEAPPLE COMPANY, INC., a Hawaii corporation

 

By:

/s/ Ryan L. Churchill

 

Name:

Ryan L. Churchill

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Adele H. Sumida

 

Name:

Adele H. Sumida

 

Title:

Controller & Secretary

 

 

 

LENDER:

 

AMERICAN AGCREDIT, FLCA

 

By:

/s/ Gary VanSchuyver

 

Name:

Gary VanSchuyver

 

Title:

Vice President

 

 

 

THE SIGNATURES OF GUARANTORS APPEAR ON THE FOLLOWING PAGE.

 

6

--------------------------------------------------------------------------------


 

GUARANTORS:

 

The undersigned Guarantors hereby consent to, ratify and approve the terms,
covenants, conditions and provisions of the foregoing Amendment and agree that
the guaranty(ies) executed by them shall be extended to include the obligations
of the Borrower under the Credit Agreement as amended by this Amendment.

 

KAPALUA LAND COMPANY, LTD., a Hawaii corporation

 

 

By:

/s/ Ryan L. Churchill

 

Name:

Ryan L. Churchill

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Adele H. Sumida

 

Name:

Adele H. Sumida

 

Title:

Controller & Secretary

 

 

 

MAUI PINEAPPLE COMPANY, LTD., a Hawaii corporation

 

 

By:

/s/ Wesley M. Nohara

 

Name:

Wesley M. Nohara

 

Title:

Vice President

 

 

 

 

By:

/s/ Adele H. Sumida

 

Name:

Adele H. Sumida

 

Title:

Controller & Secretary

 

 

7

--------------------------------------------------------------------------------
